February 9, 2011 Office of Filings, Information & Consumer Services Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Eaton Vance Growth Trust (File Nos. 811-01241 and 02-22019) on behalf of its series Eaton Vance Asian Small Companies Fund and Eaton Vance Greater China Growth Fund and Eaton Vance Special Investment Trust (File Nos. 811-01545 and 02-27962) (together with Eaton Vance Growth Trust, the Registrants) on behalf of its series Eaton Vance Greater India Fund (together with Eaton Vance Asian Small Companies Fund and Eaton Vance Greater China Growth Fund, the Funds) Ladies and Gentlemen: On behalf of the above-referenced Registrants, transmitted herewith, pursuant to Rule 14a-6 under the Securities Exchange Act of 1934 (the 1934 Act), is a definitive copy of additional solicitation materials (additional proxy materials) regarding a joint Special Meeting of Shareholders to be held on March 9, 2011. The Registrants transmitted definitive proxy materials, including the Shareholder Letter, Notice of Meeting, Proxy Statement and form of Proxy Card regarding the joint Special Meeting of Shareholders, to the Securities and Exchange Commission on February 3, 2011 (Accession No. 0000940394-11-000082). The definitive additional proxy materials will be used beginning on or about February 9, 2011. If you have any questions or comments concerning the foregoing or the enclosed, kindly call me at (617) 672-8064. Very truly yours, /s/ Velvet R. Regan Velvet R. Regan, Esq. Vice President
